
	

113 SRES 582 IS: Expressing support for designation of the third Tuesday of November as “National Entrepreneurs Day”.
U.S. Senate
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 582
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2014
			Mr. Moran (for himself and Mr. Booker) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Expressing support for designation of the third Tuesday of November as National Entrepreneurs Day.
	
	
		Whereas since the founding of the United States, innovation, creativity, industriousness, 
	and entrepreneurship have formed the economic fiber of the United States;Whereas entrepreneurs have long been vital to the economic health and growth of the United States;Whereas the willingness of entrepreneurs to assume risk has resulted in unparalleled 
	contributions to the growth and development of the United States;Whereas entrepreneurship is the stimulus for strengthening the economy, 
	advancing innovation, improving productivity, and creating new jobs;Whereas research shows that innovation has been responsible for approximately 
        2/3 of the economic growth  of the United States since World War II;Whereas more than 500,000 new businesses are created in the United States 
	every month and small business openings have accounted for 40 percent of 
	new jobs in the last 20 years;Whereas research shows that businesses 5 years or younger were responsible for nearly every net 
new job in the economy of the United States between 1980 and 2005;Whereas entrepreneurs and the businesses created by entrepreneurs are responsible for roughly
			 3,000,000 jobs 
every year;Whereas despite economic instability, 56 percent of adults were confident that 
	they could start a business and 82 percent of entrepreneurs in 2012 used 
	their own savings for startup cash, indicating that entrepreneurial spirit remains strong
			 in the United States;Whereas collaboration and cooperation amidst a broad coalition of organizations, 
	including nonprofit entrepreneurial incubators, angel investors, venture 
	capitalists, crowd-funding initiatives, and other early-stage investors, 
	catalyze entrepreneurial ventures;Whereas the Federal Government must continue to promote entrepreneurship in all communities 
by ensuring that entrepreneurs find the necessary resources to pursue their ideas;Whereas support for entrepreneurs, including firms managed and owned by women and other 
minorities, strengthens the overall economy of the United States;Whereas entrepreneurial literacy skills serve as one of the 21st-century content 
	areas critical to success in communities and workplaces;Whereas more than 70 percent of young people in the United States envision starting a business or 
	pursuing an entrepreneurial endeavor as adults;Whereas positive outcomes for youth who participate in entrepreneurship 
	education programs include improved academic performance, increased 
	critical thinking skills, and heightened occupational aspirations;Whereas to maintain the position of the United States as a world economic leader, government, 
	entrepreneurs, institutions of higher education, and businesses of all sizes must be united
			 in a comprehensive 
effort to welcome and cultivate entrepreneurial activities in the United States;Whereas entrepreneurs face significant barriers that the Federal Government must work to 
reduce so that all entrepreneurs in the United States have a chance at success;Whereas entrepreneurship is the best offense for economic progress and the 
	finest defense against the status quo for the United States; andWhereas the third Tuesday of November would be an appropriate date to designate 
	as National Entrepreneurs Day: 
Now, therefore, be it
		
	
		That the Senate—
			(1)supports the designation of National Entrepreneurs Day;(2)recognizes the considerable contributions of entrepreneurs to the United States; and(3)honors those entrepreneurs who ignite innovation and inspire the next generation.
